LIMITED LIABILITY COMPANY AGREEMENT OF MID-AMERICA MULTIFAMILY FUND I, LLC (a Delaware limited liability company) Dated as of May 9, 2007 THE INTERESTS REPRESENTED BY THIS INSTRUMENT HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “FEDERAL ACT”), OR THE SECURITIES LAWS OF THE VARIOUS STATES (“STATE LAW”).THEY HAVE BEEN ISSUED AND SOLD PURSUANT TO AN EXEMPTION FROM THE FEDERAL ACT AND STATE LAW AND MAY NOT, EXCEPT AS SPECIFICALLY PROVIDED HEREIN, BE SOLD, PLEDGED OR OTHERWISE TRANSFERRED BY THE HOLDERS THEREOF AT ANY TIME, AND WHICH MAY BE CONDITIONED UPON DELIVERY TO THE COMPANY OF AN OPINION OF COUNSEL SATISFACTORY TO THE MANAGING MEMBER THAT SUCH SECURITIES MAY BE TRANSFERRED WITHOUT REGISTRATION OR QUALIFICATION.TRANSFER OF AN INTEREST IS PROHIBITED EXCEPT PURSUANT TO REGISTRATION IN ACCORDANCE WITH THE FEDERAL ACT AND EACH RELEVANT STATE LAW OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE FEDERAL ACT AND EACH RELEVANT STATE LAW.HEDGING TRANSACTIONS INVOLVING AN INTEREST MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE FEDERAL ACT AND ALL APPLICABLE STATE LAWS. ARTICLE 1 DEFINED TERMS 1.1.Definitions 1.2.Other Terms ARTICLE 2 ORGANIZATION 2.1.Formation 2.2.Name 2.3.Principal Place of Business 2.4.Term 2.5.Registered Agent and Registered Office 2.6.Purpose 2.7.Investment Period ARTICLE 3 CAPITAL 3.1.Initial Cash Contributions 3.2.Additional Capital Contributions 3.3.Company Loan 3.4.Borrow Funds 3.5.Wire Transfers 3.6.Failure to Make Capital Contribution 3.7.Percentage Interest and Final Sharing Ratio Adjustment. 3.8.Capital Accounts 3.9.Interest On and Return of Capital 3.10.No Further Capital Contribution 3.11.Waiver of Right of Partition and Dissolution ARTICLE 4 PROFITS AND LOSSES 4.1.Allocation of Profits and Losses 4.2.Special Allocations 4.3.Compliance With Section 704(c) 4.4.Intent of Allocations 4.5.Member Acknowledgment ARTICLE 5 DISTRIBUTIONS 5.1.Distributions 5.2.Timing 5.3.Distribution Limitation Under Act; Reserves ARTICLE 6 MANAGEMENT 6.1.Executive Committee 6.2.Members of the Executive Committee 6.3.Major Decisions 6.4.Negative Covenants 6.5.Conditionally Permitted Actions 6.6.Managing Member Powers 6.7.Actions Requiring Unanimous Consent 6.8.Managing Member Duties. 6.9.Removal of MAA as the Managing Member. 6.10.Members 6.11.Company Expenses. 6.12.Liability of Members. 6.13.Fees 6.14.Memphis Commercial Group 6.15.Property Management Agreement ARTICLE 7 PURCHASE AND PUT OPTIONS 7.1.Purchase Events 7.2.Exercise of Purchase Option 7.3.Closing and Terms 7.4.Effect on Seller’s Interest 7.5.Put Option. 7.6.Term of Options 7.7.Financing 7.8.Separateness 7.9.Tax Exempt Bond Financing 7.10.Release of Managing Member 7.11.2530 Participation Certification ARTICLE 8 BUY-SELL PROVISIONS 8.1.Master Buy-Sell Provision 8.2.Closing 8.3.Remedies; Coordination of Rights 8.4.Terms Governing the Escrow Funds 8.5.Property Buy-Sell Provision 8.6.Closing 8.7.Remedies; Coordination of Rights in Connection with Property Buy-Sell 8.8.Terms Governing the Escrow Funds in Connection with Property Buy-Sell ARTICLE 9 BOOKS AND RECORDS 9.1.Books and Records 9.2.Accounting and Fiscal Year 9.3.Reports. 9.4.The Company Accountant 9.5.The Budget and Operating Plan. 9.6.Tax Matters Member 9.7.Draw Requests 9.8.Periodic Asset Valuation ARTICLE 10 TRANSFER OF INTERESTS 10.1.Transfer Restrictions 10.2.Permitted Transfers 10.3.Transferees 10.4.Section 754 Election 10.5.Non-Complying Transfers Void ARTICLE 11 DISSOLUTION AND TERMINATION 11.1.Dissolution Events 11.2.Continuation 11.3.Method of Liquidation. 11.4.Deemed Distribution and Recontribution 11.5.Date of Termination ARTICLE 12 INVESTMENT REPRESENTATIONS OF THE PARTNERS 12.1.Investment Intent 12.2.Unregistered Company Interests 12.3.Nature of Investment 12.4.Legend on Agreement ARTICLE 13 MISCELLANEOUS 13.1.Representations and Warranties of the Members 13.2.Managing Member Representations and Warranties 13.3.Appraisal Procedures for Fair Market Value 13.4.Further Assurances 13.5.Conflicts 13.6.Notices 13.7.Cumulative Remedies 13.8.Governing Law 13.9.Arbitration. 13.10.Attorney Fees 13.11.Captions 13.12.Pronouns 13.13.Successors and Assigns 13.14.Extension Not a Waiver 13.15.Creditors and Third Parties Not Benefited 13.16.Recalculations of Interest 13.17.Severability 13.18.Entire Agreement 13.19.Publicity 13.20.Counterparts 13.21.Confidentiality. 13.22.No Electronic Transactions 13.23.Exclusivity EXHIBITS EXHIBIT A-EXAMPLE IRR CALCULATION EXHIBIT B-FORM OF PROPERTY MANAGEMENT AGREEMENT EXHIBIT C-EXAMPLE PERCENTAGE INTEREST AND FINAL SHARING RATIOADJUSTMENT EXHIBIT D-FORM OF DUE DILIGENCE AND CLOSING CHECKLIST EXHIBIT E-FORM OF SINGLE PURPOSE ENTITY AGREEMENT EXHIBIT F-INVESTMENT CRITERIA EXHIBIT G-INSURANCE COVERAGE EXHIBIT H–INITIAL BUDGET AND OPERATING PLAN EXHIBIT I –FORM OF CAPITAL CONTRIBUTION CERTIFICATE EXHIBIT J-ORGANIZATIONAL CHART OF THE MANAGING MEMBER AND MAAC EXHIBIT K–ADDITIONAL REPORTING REQUIREMENTS EXHIBIT L–CONSTRUCTION MANAGEMENT SERVICES EXHIBIT M–FORM OF CONSTRUCTION BUDGET LIMITED LIABILITY COMPANY AGREEMENT OF MID-AMERICA MULTIFAMILY FUND I, LLC This LIMITED LIABILITY COMPANY AGREEMENT of MID-AMERICA MULTIFAMILY FUND I, LLC, a Delaware limited liability company, is made and entered into as of May 9, 2007 (the “Formation Date”), by and among
